CHAVEZ, District Judge.
In the above entitled cause the Court finds that the plaintiff Juan A. Gonzalez did not suffer any humiliation at Port of Spain, Trinidad, on November 1, 1946, that is, during the period commencing from the time of plaintiff’s arrival at Port of Spain, Trinidad, at 9:47 p. m. October 31, 1946, until his departure from Port of Spain, Trinidad, at 12:28 a. m. November 1, 1946.
The evidence shows that plaintiff’s sister purchased a ticket for plaintiff’s passage from Port of Spain, Trinidad, to San Juan, Puerto Rico, on October 30, 1946. On the same date defendant’s office in San Juan, Puerto Rico, sent a radiogram to Port of Spain, Trinidad, covering plaintiff’s passage from Port of Spain, Trinidad, to San Juan, Puerto Rico. This radiogram was received at defendant’s airport in Trinidad at 1:08 p. m. October 30, 1946 and transmitted by teletype from the radio station at defendant’s airport to defendant’s city office in Port of Spain, Trinidad. A check of the records of defendant’s city office failed to reveal that the message was received in defendant’s city office.
From the whole of the evidence the Court finds that the acts of the defendant did not amount to wanton negligence. There is no evidence that defendant mistreated plaintiff or that defendant’s conduct was such as to cause plaintiff any humiliation or mental anguish.
Parties will be granted five (5) days within which to submit any additional findings. Judgment will be drawn up and presented for signature in conformity with the Court’s findings.